Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 1 of 13 PageID: 8




                       EXHIBIT A
       GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 1 of 9 Trans ID: LCV2019823039
Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 2 of 13 PageID: 9



SWARTZ SWIDLER, LLC
Manali Arora, Esq.
1101 North Kings Highway, Suite 402
Cherry Hill, NJ 08034
(856) 685-7420
(856) 685-7417 – Facsimile
marora@swartz-legal.com
Attorneys for Plaintiff

THOMAS DIORIO                                        SUPERIOR COURT OF NEW JERSEY
789 S. United States Ave
Lindenwold, NJ, 08021                                GLOUCESTER COUNTY – LAW
                                                     DIVISION
               Plaintiff,
       v.                                            CIVIL ACTION NO:

DEVEREUX FOUNDATION d/b/a
DEVEREUX ADVANCED BEHAVIORAL                         COMPLAINT WITH JURY DEMAND
HEALTH
100 Campus Road, Suite 201
Morganville, NJ 07551




                                CIVIL ACTION COMPLAINT

       Plaintiff Thomas DiOrio (“Plaintiff”), by and through undersigned counsel, hereby

complains as follows against Defendant Devereux Foundation d/b/a Devereux Advanced

Behavioral Health (“Defendant”).

                                        INTRODUCTION

       1.      Plaintiff has initiated this action to redress Defendant’s violations of the New Jersey

Law Against Discrimination (“NJLAD”). Defendant discriminated against Plaintiff due to his

disability, failed to grant his request for an accommodation in the form of light-duty and a schedule

modification, and then fired him in retaliation for his complaints of same. As a result of

Defendant’s actions, Plaintiff suffered damages as set forth herein.



                                                 1
        GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 2 of 9 Trans ID: LCV2019823039
Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 3 of 13 PageID: 10



                                               PARTIES

         2.      The foregoing paragraphs are incorporated herein as if set forth in full.

         3.      Plaintiff is an adult individual with an address as set forth in the caption.

         4.      At all times relevant herein, Plaintiff worked for Defendant at its facility located at

 1460 Grandview Ave, Suite 5, Deptford, New Jersey in Gloucester County.

         5.      Defendant is a business entity that does business in New Jersey at the above

 captioned address.

         6.      At all times relevant herein, Defendant acted through its agents, servants, and

 employees, each of whom acted at all times relevant herein in the course and scope of their

 employment/engagement with Defendant.

                                    FACTUAL BACKGROUND

         7.      The foregoing paragraphs are incorporated herein as if set forth in full.

         8.      Defendant hired Plaintiff on or around January 23, 2017, as an Assistant

 Vocational Coordinator to work at its site located at 1460 Grandview Ave, Suite 5, West Deptford,

 New Jersey.

         9.      On May 25, 2017, Plaintiff severely injured his back in a motor-vehicle accident

 while working for Defendant, driving its van.

         10.     Plaintiff immediately went to the Emergency Room to seek treatment for same.

         11.     Plaintiff was then referred to a specialist, who placed him on light-duty and required

 that he attend physical therapy twice per week. As of the date of the filing of this Complaint,

 Plaintiff continues to seek treatment for the injuries he suffered during the above-noted motor-

 vehicle accident (hereinafter, Plaintiff’s “disability” or “disabilities”).




                                                    2
         GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 3 of 9 Trans ID: LCV2019823039
Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 4 of 13 PageID: 11



         12.     Plaintiff provided his supervisor, Heather Janci (hereinafter “Supervisor Janci”),

 with documentation from his physician which reflected Plaintiff’s light duty restrictions and need

 for physical therapy.

         13.     Instead of granting Plaintiff’s light-duty request, Supervisor Janci ignored it and

 continued to assign Plaintiff to duties that violated his light-duty restrictions and/or treatment plan.

         14.     Plaintiff reminded Supervisor Janci that he had physical limitations as a result of

 the accident and his treatment plan for his disabilities.

         15.     Specifically, amongst other limitations, Plaintiff’s physician instructed that he not

 assist passengers in-and-out of Defendant’s vehicles, or even operate Defendant’s vehicles, while

 on light-duty status; this was to avoid bending and other activities that would aggravate his

 disabilities.

         16.     On May 31, 2017, Supervisor Janci instructed Plaintiff to operate one of

 Defendant’s vehicles.

         17.     Plaintiff informed Supervisor Janci that he was unsure if he could do so because he

 would not be able to physically assist any clients who required physical assistance.

         18.     That day, Supervisor Janci contacted Plaintiff’s physician to further determine his

 limitations.

         19.     Despite confirming with Plaintiff’s physician that he was unable to operate a

 vehicle at the time, she continued to instruct Plaintiff to operate Defendant’s vehicle and assigned

 him other duties that he was not released to perform.

         20.     Plaintiff again explained that he could not continue to perform these duties due to

 his disabilities, but Supervisor Janci ignored him.




                                                    3
        GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 4 of 9 Trans ID: LCV2019823039
Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 5 of 13 PageID: 12



        21.        Plaintiff followed Supervisor Janci’s instructions, despite the fact that they went

 against his doctor’s orders, because he was afraid of losing his job.

        22.        On July 2, 2017, Plaintiff was copied on an e-mail to Supervisor Janci from another

 agent of Defendant confirming that Defendant would continue to assign Plaintiff to operate vans,

 in violation of his treatment plan.

        23.        On July 9, 2017, Plaintiff’s physician cleared him to drive a vehicle but did not

 permit him to “staff” clients, because if an accident occurred Plaintiff would be physically unable

 to assist them.

        24.        Plaintiff informed Supervisor Janci of same, but she continued to require Plaintiff

 drive and staff the van, ignoring his light-duty restrictions.

        25.        Approximately a week or two later in mid-July 2017, Plaintiff informed his physical

 therapist, physician, and worker’s compensation case worker that he continued to be assigned full-

 duty work notwithstanding Defendant’s knowledge of his light-duty restrictions.

        26.        Plaintiff told his medical providers and worker’s compensation case worker that

 Defendant was not accommodating his light-duty restrictions.

        27.        Both Plaintiff’s physician and worker’s compensation case worker said they would

 contact Supervisor Janci.

        28.        Shortly thereafter, on July 20, 2017, Supervisor Janci fired Plaintiff for allegedly

 failing to complete a report in a proper manner and clean the company van.

        29.        Plaintiff explained that he had asked Supervisor Janci for her assistance in

 completing the report.




                                                    4
        GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 5 of 9 Trans ID: LCV2019823039
Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 6 of 13 PageID: 13



        30.     Plaintiff further reminded Supervisor Janci that he was unable to clean the company

 van due to bending restrictions, per his medical providers, and accordingly, requested she

 reconsider his termination.

        31.     Supervisor Janci refused.

        32.     Plaintiff then contacted Defendant’s management via e-mail and stated he believed

 he was being retaliated against for requesting accommodations and/or for reporting Supervisor

 Janci’s refusal to grant his requested accommodations, but Defendant never replied.

        33.     Defendant fired Plaintiff because he suffers from a disability or disabilities and/or

 because Defendant perceived Plaintiff as being disabled and/or in retaliation for his complaints of

 Defendant’s refusal to grant his requests for an accommodation.

        34.     As a result of Defendant’s actions, Plaintiff has suffered damages.

                                             COUNT I
                                     Violation of the NJLAD
                                    (Disability Discrimination)

        35.     The foregoing paragraphs are incorporated herein as if set forth in full.

        36.     At all times relevant, Plaintiff’s disabilities rendered him an individual with a

 disability under the NJLAD.

        37.     At all times relevant herein, Plaintiff was perceived by Defendant to be suffering

 from a disability.

        38.     At all times relevant herein, Defendant is and continues to be an “employer” within

 the meaning of the NJLAD.

        39.     At all times relevant herein, Plaintiff was employed by Defendant as an “employee”

 within the meaning of the NJLAD.




                                                  5
        GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 6 of 9 Trans ID: LCV2019823039
Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 7 of 13 PageID: 14



        40.     The NJLAD prohibits employers, such as Defendant, from discriminating or taking

 adverse action against an employee on the basis of a disability.

        41.     Discrimination against an employee because of his disability constitutes disability

 discrimination under the NJLAD.

        42.     Defendant violated Plaintiff’s rights under the NJLAD by firing Plaintiff because

 he suffered from a disability.

        43.     As a result of Defendant’s unlawful actions, Plaintiff has and continues to suffer

 damages.

                                            COUNT II
                                     Violation of the NJLAD
                                    (Failure to Accommodate)

        44.     The foregoing paragraphs are incorporated herein as if set forth in full.

        45.     Plaintiff asked for an accommodation for his disability in the form of time of light-

 duty and schedule modifications to attend physical therapy.

        46.     Defendant failed to grant Plaintiff’s request.

        47.     Instead, Defendant continued to assign Plaintiff to full-duty tasks.

        48.     As a result of Defendant’s unlawful actions, Plaintiff has and continues to suffer

 damages.

                                           COUNT III
                                     Violation of the NJLAD
                                          (Retaliation)

        49.     The foregoing paragraphs are incorporated herein as if set forth in full.

        50.     At all times relevant herein, Plaintiff was perceived by Defendant to be suffering

 from a disability.




                                                  6
        GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 7 of 9 Trans ID: LCV2019823039
Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 8 of 13 PageID: 15



        51.     Plaintiff requested an accommodation in the form of time of light-duty and schedule

 modifications to attend physical therapy.

        52.     Defendant failed to grant Plaintiff’s request and continued to assign him to full-

 duty tasks.

        53.     Plaintiff complained of Defendant’s failure to grant his request.

        54.     A few days later, Defendant fired Plaintiff in retaliation for his complaints.

        55.     As a result of Defendant’s unlawful actions, Plaintiff has and continues to suffer

 damages.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.      Defendant is to be prohibited from maintaining its illegal policy, practice, or

 custom of discriminating against employees or prospective employees based on their disability,

 need for an accommodation;

        B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

 for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

 illegal actions, including but not limited to lost past earnings and future lost earnings;

        C.      Plaintiff is to be awarded liquidated and/or punitive damages in an amount believed

 by the Court or trier of fact to be appropriate to punish Defendant for their willful, deliberate,

 malicious, and outrageous conduct and to deter Defendant or other employers from engaging in

 such misconduct in the future;

        D.      Plaintiff is to be awarded damages for emotional distress and/or pain and suffering

 and is to be accorded any and all other equitable and legal relief as the Court deems just, proper,

 and appropriate;




                                                   7
        GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 8 of 9 Trans ID: LCV2019823039
Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 9 of 13 PageID: 16



        E.     Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

 fees as provided by applicable law; and

        F.     Plaintiff’s claims are to receive a trial by jury.

                                                       Respectfully submitted,

                                                       SWARTZ SWIDLER, LLC

                                                       /s/ Manali Arora
                                                       Manali Arora, Esq.
                                                       Richard S. Swartz, Esq.
                                                       1101 Kings Highway North, Suite 402
                                                       Cherry Hill, NJ 08034
                                                       (856) 685-7420
                                                       (856) 685-7417 - Facsimile

 Dated: May 9, 2019




                                                  8
        GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 9 of 9 Trans ID: LCV2019823039
Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 10 of 13 PageID: 17



                                         JURY DEMAND

 Plaintiff hereby demands a trial by jury.

                                                     By:    s/ Manali Arora
                                                     Manali Arora, Esq.


                                 RULE 4:5-1 CERTIFICATION

        I am licensed to practice law in New Jersey, and I am responsible for the above captioned
 matter. I am not aware of any other proceeding which is the subject of the instant matter.

                                                     By:    s/ Manali Arora
                                                     Manali Arora, Esq.


                            DESIGNATION OF TRIAL COUNSEL

        Richard S. Swartz, Esq., of the law firm of Swartz Swidler, LLC, is hereby designated trial
 counsel.


                                                     By:    s/ Manali Arora
                                                     Manali Arora, Esq.



 Dated: May 9, 2019




                                                 9
                GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 1 of 2 Trans ID: LCV2019823039
ÿ    Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 11 of 13 PageID: 18
                                                     ÿ!"ÿ
                          #$%$&ÿ#()*ÿ$+,-./(0$-+ÿ)0(0*/*+0ÿ                                      {|}ÿÿÿ }ÿ|{{ÿ| ÿ
                                                                                              =1ÿ=1Fÿÿÿÿÿ  ÿÿ ÿÿ ÿ
                                                    1234ÿ                                     ÿÿ
                                                                                              ÿ
                                         563ÿ27ÿ686569ÿ:;ÿ<676668ÿ                        5Fÿ
                           6769ÿ=75ÿ93>686ÿ185ÿ?56864ÿ@8>37ÿABCDÿEFG8ÿ               ÿ
                       HIJKLMNOÿPMIIÿQJÿRJSJTUJLÿVWRÿVMIMNOXÿYNLJRÿZ[\]ÿ^_`abcTdXÿ            1=1Fÿ
                 ÿ      MVÿMNVWReKUMWNÿKQWfJÿUgJÿQIKThÿQKRÿMiÿNWUÿTWejIJUJLÿ                  ÿ
                                  WRÿKUUWklmnopÿprsltuvkmÿrpÿlwuÿtxxrymzÿ                     ÿ51Fÿ
                                                                                              ÿ
 1ÿÿ=ÿ31ÿÿ1ÿ                                1:1=1ÿÿ51ÿ            ÿ5ÿÿ151ÿ
 ÿ´µ¶µ·ÿ̧µº»ºµ¼ÿ½¾¿À                                    ÿÁÂÃÄÅÿÄÂÃÆÇÈÉÊ               ÿËÌÍÎÏÐÑÒÐÓ
 2ÿ1ÿÿÿ162ÿ964934ÿ                                                         <1ÿ51ÿÿ1;38ÿ769934ÿ
 ÿ¾ÔµºÕÖÿ¾Ô¸×·½ºÿ··Ø                                                                  ÿ
 21ÿ<<133ÿ                                                                      <51ÿ=1ÿ
 ÿÙÙÊÙÿÚÛÜÝÑÿÞßàÿ¶ÿ¾ÒÐÿÈÊÉ
  ØáÐÓÓàÿÞÛÌÌÿ¶âÿÊÂÊãÈ                                                                ÿØÍäåÌæÛÜÒ
                                                                                      5ÿ<1<ÿ       çÿÿ13ÿ      ÿÿÿ
 1ÿÿ=ÿ13ÿ8ÿ<3ÿ=96856224ÿ        =2ÿ
 ÿÕÍäÿ×Û»ÓÛÍ¼ÿèÌæÛÜÒÛéé                          ÿÕÍäÿ×ÛÍÓÛÍÿêÀÿ×ÐêÐÓÐÎëÿìÍÎÜíæÒÛÍÜÿíîïîæÿ×ÐêÐÓÐÎëÿµíêæÜÏÐíÿ
                                                  ðÐáæêÛÍÓæÌÿÞÐæÌÒá
 ÿ31ÿ=1ÿ51ÿÿ             521ÿ3<ÿ
 1333ÿ7373763ÿ66>3ÿ27ÿ9665684ÿ 1:1<ÿ            23ÿ23ÿÿ=1332:ÿ:=21ÿ31ÿ           ÿÿ13ÿ òÿÿÿ
 ÿÄÙÂ                               ÿÿ13ÿ ñÿÿÿ 2ÿ5ÿ1ÿ11<ÿÿ311ÿ¡¢ÿF£ÿÿGÿ<ÿ==:2:1ÿ31ÿ:¤ÿ
                                                      1<2ÿ5ÿ:22ÿÿ2:1ÿÿ2<2ÿÿ12ÿ
 1:1<ÿ313ÿ=1<2ÿ                              ÿ2ÿ13ÿ:23ÿ<1ÿ513ÿ
              ÿÿ13ÿ             óÿÿÿ               ÿ
 ÿ<ÿ5ÿ22=1ÿ<<2ÿÿ=213ÿ               1ÿÿ¥{¥¦§ÿ=2ÿ2351ÿ=ÿÿ162ÿ̈8;84ÿ
 176668ÿ@5ÿ2ÿ6?3ÿ57864568ÿ7ÿ44@7738434ÿ    ÿ                                                            ÿÿ1ÿ
              ÿÿ13ÿ             ôÿÿÿ                                                                          õÿÿ5¤ÿ
                0©*ÿ$+,-./(0$-+ÿH.-%$ª*ªÿ-+ÿ0©$)ÿ,-./ÿ#(++-0ÿ«*ÿ$+0.-ª¬#*ªÿ$+0-ÿ*%$ª*+#*­ÿ
 31ÿ12323ÿÿ=5=313ÿÿ<1122ÿ2ÿ31ÿ23ÿ===21ÿÿ1<22ÿ
 <ÿ=213ÿ1ÿÿ51ÿ=3ÿÿ                2ÿ13ÿ23ÿÿ1:232=Fÿ
 151ÿ1:232=ÿ
           öÿÿ13ÿ                  ÿÿÿ
                                                   ÷  ÿÿ1=:11=:11ÿ
                                                      ÿÿ2:2:ÿ
                                                                                  ÿÿ21<12ÿ ÿÿ1ÿ13®9684ÿ
                                                                                  ÿÿ532133ÿ         ÿ
 <13ÿ1ÿ351ÿ12ÿ23ÿ31ÿ=2<1ÿÿ=1ÿÿ113ÿÿ1ÿ:32ÿ=ÿ øÿÿ13ÿ                    ÿÿÿ
 531ÿ23ÿ3=1ÿÿ:1ÿ1ÿ5ÿÿÿ3=12:ÿ31ÿ12323ÿÿÿ¤ÿ2<22<5:ÿ11ÿÿ
 1:11<ÿ<23=322ÿ
 ÿ
 ÿ
 ÿ
 ÿ
       <ÿ5ÿÿ5ÿ:21ÿ11<ÿÿ<232:2ÿ<23ÿ   2ÿ13ÿ=:131ÿ2<12ÿ1ÿÿ1¯5131<ÿ<2ÿ
      ÿ ÿÿ13ÿ             ùÿÿÿ
       ¤2::ÿÿ21=11ÿ1ÿ11<1<ÿ
                                                                    ÿ
                                                                    2ÿ13ÿÿ¤ÿ:51ÿ
         ÿÿ13ÿ            úÿÿÿ                                   ÿ
 $ÿTJRUMV°ÿUgKUÿTWNVMLJNUMKIÿjJRiWNKIÿMLJNUMVMJRiÿgKfJÿQJJNÿRJLKTUJLÿVRWeÿLWTYeJNUiÿNWPÿiYQeMUUJLÿUWÿUgJÿTWYRUXÿKNLÿPMIIÿQJÿ
 RJLKTUJLÿVRWeÿKIIÿLWTYeJNUiÿiYQeMUUJLÿMNÿUgJÿVYUYRJÿMNÿKTTWRLKNTJÿPMUgÿZ[\]ÿ^_±²a³cQd­ÿ
 1ÿ3251Fÿ
                      /s/ Manali Arora

122345673ÿ8989 98 ÿÿ898ÿ                                                                                           3ÿ8ÿ2ÿÿ
                  GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 2 of 2 Trans ID: LCV2019823039
ÿ       Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 12 of 13 PageID: 19
     ÿÿ
                                     ÿ 1ÿ!"#$%"ÿ%%1$1%ÿ
                                                                       &'ÿ
                                                ()3ÿ2*ÿ6+656,ÿ,3-6+)ÿ&+5ÿ.56+)'ÿ/+-3*ÿ0123ÿ4568ÿ
              ÿ
    789ÿ:;<9ÿ&=)3ÿ+3ÿ+-ÿ3+53*ÿ+/.>3*ÿ2ÿ4)3ÿ5?3ÿ6+ÿ**653ÿ)43ÿ+ÿ5=3ÿ*373*)3ÿ)6-3@'ÿ
           :ABCDÿEÿÿFÿÿGHIÿBJKLÿKCMNAJÿ
ÿ            88ÿ$1ÿOP1ÿ
ÿ            8ÿ!"#!1%(#1ÿ
ÿ            Q9 ÿ%1Rÿ
ÿ            QSSÿ#1ÿT#"T1#%Rÿ&5=3*ÿ5=+ÿ%3++4?ÿ+5*45ÿ+-3.+56+ÿ.,3Uÿ..3*46,ÿ*ÿ+)5*/456+'ÿ
ÿ            9 ÿV""Wÿ"(%ÿ&-3>5ÿ4,,3456+ÿ.553*)ÿ+,?'ÿ
ÿ            9ÿ"%O1#ÿ (#1ÿ$ÿ&6+4,/-6+ÿ-34,*5*?ÿX/-.3+5ÿ456+)'ÿ
ÿ            9YÿTTÿ"1#P1ÿ
ÿ            89ÿ($ÿ*ÿ($ÿ$ÿ&473*3ÿ6))/3)ÿ+,?'ÿ
ÿ            88ÿ%"ÿ"ÿ1P"%V1ÿ %#($1%ÿ
ÿ            8 ÿ1$"ÿZÿ
ÿ             98ÿ ($$#Rÿ%"ÿ
ÿ             9 ÿ"T1ÿT(Vÿ#1"#[ ÿ%ÿ&)/..*?ÿ456+'ÿ
ÿ            SSSÿ"%O1#ÿ&>*632,?ÿ-3)4*6>3ÿ+5/*3ÿ2ÿ456+'ÿ
ÿ            ÿ
ÿ
           :ABCDÿEEÿÿFÿÿ\IIÿBJKLÿKCMNAJÿ
ÿ            Q9ÿ" %#(%"ÿ
ÿ            9Sÿ1$T"R$1%ÿ&5=3*ÿ5=+ÿ1Tÿ*ÿ['ÿ
ÿ            SSÿ"%#%"$$1#ÿ%# %"ÿ
ÿ            Y9Qÿ(%"ÿ1PP11ÿ]ÿT1# "ÿ^(#Rÿ&++673*>,ÿ5=*3)=,-'ÿ
ÿ            Y9QRÿ(%"ÿ1PP11ÿ]ÿT1# "ÿ^(#Rÿ&73*>,ÿ5=*3)=,-'ÿ
ÿ            Y9ÿT1# "ÿ^(#Rÿ
ÿ            Y89ÿ(%"ÿ1PP11ÿ]ÿT#"T1#%Rÿ[$P1ÿ
ÿ            Y 8ÿ($ÿ*ÿ($ÿ$ÿ&6+4,/-3)ÿ>-6,?ÿ6+X/*?'ÿ
ÿ            YSSÿ%"#%ÿ]ÿ"%O1#ÿ
           :ABCDÿEEEÿÿFÿÿ_HIÿBJKLÿKCMNAJÿ
ÿ            99ÿÿ#PO% ÿ
ÿ            Q98ÿ"[1$%"ÿ
ÿ            Y9 ÿ (%ÿ[ÿV%%1#Rÿ
ÿ            Y94ÿ$1[ÿ$T#%1ÿ
ÿ            Y9YÿT#"[(%ÿV%Rÿ
ÿ            Y9ÿT#"!1 "ÿ$T#%1ÿ
ÿ            Y9 ÿ%"`ÿ%"#%ÿ
ÿ            Y9Sÿ[1!$%"ÿ
ÿ            Y8YÿZO%1V"Z1#ÿÿ" 1%"( ÿ1$T"R11ÿT#"%1%"ÿ%ÿ&1T'ÿ 1 ÿ
ÿ            Y8ÿ1# 1ÿ"[1$%"ÿ
ÿ            Y8 ÿZÿP %ÿ[#$%"ÿ&['ÿ 1 ÿ
           :ABCDÿEaÿÿFÿÿ8CbNÿ7BKÿcBdBefdbÿgJÿEdNhBiÿjheÿkÿ_HIÿBJKLÿKCMNAJÿ
ÿ            8Yÿ1#"$1%1#"$1%ÿ"1#P1ÿ%P%"ÿ
ÿ            Q9Qÿ$%@ÿ(#1ÿ
ÿ            9 ÿ"$T1`ÿ"$$1#ÿ
ÿ            8Qÿ"$T1`ÿ" %#(%"ÿ
ÿ            84ÿ (#1ÿ!#([ÿ
ÿ            Y 9ÿ! 1ÿ$ ÿ%ÿ
ÿ            98ÿ%" ÿÿ1(ÿ"!ÿT#1#"P%1ÿZ#% ÿ
ÿ          chibCMhdbJÿlbeBbMdÿm:ABCDÿEanÿ
ÿ               8ÿ(%1"%#1%"ÿ                                  SYÿ %#RW1#ÿ#1^(1%1VPÿÿ$"[(#ÿOTÿ%1$ÿ"$T"1% ÿÿ
ÿ               4ÿ#T1#[ 1#"o(1pRT#1`ÿÿ                             Sÿ$#1ÿ"%#1T%1ÿ[11ÿÿ
ÿ                8ÿV#%"6$R1# ÿo(VVÿ1#"$1%ÿ SSÿ"$1 #%ÿ$1["`"$ÿ$1[%" V1#ÿ
ÿ                 ÿ!" $`ÿ                                             Q99ÿ%6V 1[ÿV"[RÿT"Z[1# ÿ
ÿ                ÿ %#RW1#ÿ%#[1%ÿOTÿ$T% ÿ                        Y98ÿ V1 %" ÿÿ
ÿ                Yÿÿ1o(ÿ                                           Y QÿT#"T1ÿ
ÿ                ÿRpR $"1ÿ                                     Y 4ÿ %#RW1#ÿ!%ÿ*ÿ49ÿ!1$"#ÿO1[ ÿ
ÿ                Sÿ#1Pÿ                                              Y ÿ!#1!PO%1#ÿO1#Pÿ" ÿ%P%"ÿ
ÿ               S8ÿT1ÿ$1 OPR1#1ÿ                                 Y YÿV!Rÿ
ÿ               S ÿT1ÿ$1 OV#[ÿÿ                                    Y ÿTOR "$1 Oÿ!1`V1ÿ"$T" %1ÿ$1 Oÿ
ÿ               SQÿ[1T(Rÿ #ÿOTÿ$T%ÿ%P%"ÿÿ                   Y ÿ%`"%1#1["1%`1ÿ
ÿ               Sÿ"[1#$ÿ#1P11#%1ÿ% (1ÿ$%#`ÿÿ Y Sÿp" %`ÿ
ÿ                ÿ                                                     ÿ
           EqÿJMhÿgiNÿbrKÿCBKÿAshAKÿBÿbABCDÿMbrAÿbrBdÿbrBbÿtAMNÿBgMNuÿtiBKÿdCBbÿbrÿABKMdÿMdÿÿGuÿ
           dÿbrÿKtBCÿhdAÿv7BKÿ7rBABCbAKbCKwÿ
               <iBKÿCrCDÿMqqÿBCrÿBttiCBgiÿCBbeMAJÿ ÿÿ<hbBbNÿ7iBKKÿ8CbMdÿÿ                         ÿÿ:biÿHxÿ
ÿ




122345673ÿ8989 98 ÿÿ898ÿ                                                                                              3ÿÿ2ÿÿ
           GLO-L-000595-19 05/09/2019 2:37:50 PM Pg 1 of 1 Trans ID: LCV2019823039
Case 1:19-cv-13613-RMB-AMD Document 1-2 Filed 06/11/19 Page 13 of 13 PageID: 20




                         Civil Case Information Statement
 Case Details: GLOUCESTER | Civil Part Docket# L-000595-19

 Case Caption: DIORIO TOM VS DEVEREUX                             Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
 FOUNDATION                                                       Document Type: Complaint with Jury Demand
 Case Initiation Date: 05/09/2019                                 Jury Demand: YES - 6 JURORS
 Attorney Name: MANALI SHAH ARORA                                 Hurricane Sandy related? NO
 Firm Name: SWARTZ SWIDLER, LLC                                   Is this a professional malpractice case? NO
 Address: 1101 KINGS HIGHWAY NORTH STE 402                        Related cases pending: NO
 CHERRY HILL NJ 08034                                             If yes, list docket numbers:
 Phone:                                                           Do you anticipate adding any parties (arising out of same
 Name of Party: PLAINTIFF : DIORIO, TOM                           transaction or occurrence)? NO
 Name of Defendant’s Primary Insurance Company
 (if known): Unknown



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? YES
 If yes, is that relationship: Employer/Employee
 Does the statute governing this case provide for payment of fees by the losing party? YES
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO                     Title 59? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 05/09/2019                                                                                      /s/ MANALI SHAH ARORA
 Dated                                                                                                            Signed
